Mr. Chief Justice Brantly:
I dissent. It appears from the allegations of the complaint that the defendant Johns (appellant) was one of the sureties on the official bond of Dwyer on February 9,1916. The presumption of law is that “a thing once proved to exist continues as long as is usual with things of that nature.” (Rev. Codes, secs. 7962, subd. 32.) Nothing else appearing, I think that, when one is shown to have become a surety upon an official bond, the presumption attaches that his obligation continues during the term of office. I am therefore of opinion that the complaint is sufficient, and that the judgment should be affirmed.
In my opinion, neither the case of Sawyer v. Robertson, 11 Mont. 416, 28 Pac. 456, nor Ferrat v. Adamson, 53 Mont. 172, 163 Pac. 112, cited by Mr. Justice Cooper, is in point. It is true the statute permits a surety on an official bond to withdraw at any time. I think, however, that the fact that the surety has withdrawn is a matter of defense.